 Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 1 of 12 PageID #: 107



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

HOUSTON CASUALTY COMPANY,                               )
                                                        )
                   Plaintiff,                           )
                                                        )
WSFS FINANCIAL CORPORATION and                          )
WILMINGTON SAVINGS FUND SOCIETY,                        ) C.A. No. 1:18-cv-01472-LPS
FSB,                                                    )
                                                        )
                   Plaintiffs-Intervenors               )
                                                        )
       v.                                               )
                                                        )
BB&T CORPORATION,                                       )
                                                        )
                   Defendant.                           )

                                  STIPULATED PROTECTIVE ORDER

          Plaintiff Houston Casualty Company, Plaintiffs-Intervenors WSFS Financial Corporation

and Wilmington Savings Fund Society, FSB, and Defendant BB&T Corporation (the “Parties”),

through their undersigned counsel, hereby stipulate and agree to be bound by the terms of the

following Protective Order, the provisions of which shall govern claims of confidentiality in this

action:

          1.       This Protective Order shall govern the use and dissemination of all information,

documents or materials that are produced or made available for inspection within this action and

designated as Confidential. Challenges to any designations in this case will be governed by the

terms of this Protective Order. However, the protections conferred by this Protective Order do

not cover the following information: (a) any information that is in the public domain at the time

of disclosure or becomes part of the public domain after its disclosure as a result of publication

not involving a violation of this Protective Order, including becoming part of the public record

through trial or otherwise; and (b) any information known to the receiving party prior to the


                                                    1
LEGAL\41854710\1
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 2 of 12 PageID #: 108



disclosure or obtained by the receiving party after the disclosure from a source who obtained the

information lawfully and under no obligation of confidentiality to the designating party. Any use

of protected material at trial shall be governed by a separate agreement or order.

       2.      This Protective Order shall also govern the use and dissemination of all

information, documents or materials that the Parties produced or made available for inspection

and designated as Confidential in the prior action captioned Wilmington Savings Fund Society,

FSB v. Houston Casualty Company, et al., C.A. No. 17-1867-MAK (D. Del.). The Parties

expressly agree that such information, documents and materials may be used in this litigation

pursuant to the terms of this Protective Order. Nothing in this paragraph shall be understood to

waive the attorney-client privilege or the applicability of the work-product doctrine.

       3.      The term “document” or “documents,” as used in this Protective Order, includes,

without limitation, documents, electronically stored information, and tangible things as described

in Rule 34(a)(1)(A)-(B) of the Federal Rules of Civil Procedure.

       4.      Any information or materials produced or obtained in this litigation, including,

without limitation, (a) documents, exhibits, answers to interrogatories, responses to requests for

admissions, deposition testimony and transcriptions (including exhibits), and all written,

recorded, graphic or electronically-stored matters (and all identical and non-identical copies

thereof), (b) any copies, notes, abstracts or summaries of such information, and the information

itself, and (c) any pleading, affidavit, declaration, brief, motion, transcript or other writing

containing such information (collectively, “Litigation Materials”) that contain or comprise non-

public information may be designated as “Confidential” under this Protective Order if permitted

to be so designated under paragraph 5 below.




                                                   2
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 3 of 12 PageID #: 109



       5.      The following Litigation Materials may be designated as “Confidential” under

this Protective Order: Litigation Materials that contain or comprise any party’s or another

person’s or entity’s confidential financial, business or trade secret information of a commercially

sensitive nature; any Litigation Materials containing personally identifiable information or

protected health information; and information protected by the party’s or another person’s or

entity’s privacy rights under any applicable law.

       6.      Pursuant to, without limitation, Federal Rule of Evidence 502(d), producing or

disclosing documents and things or making them available for inspection shall not constitute a

waiver by the producing or disclosing party of any claim of confidentiality, attorney-client

privilege, work product protection or immunity or any other right under any applicable law or

agreement, or of the right of any party or nonparty to oppose production of any Litigation

Materials. This non-waiver provision shall apply with respect to any claim of attorney-client

privilege or work product protection in any other federal or state proceeding pursuant to Federal

Rule of Evidence 502(d).

       7.      All Litigation Materials designated as Confidential, and the contents thereof, shall

only be used or disclosed as provided for in this Protective Order, and shall not be made public

by any receiving person or be used for any purpose other than discovery and other trial

preparation, motion practice, trial, writs, appeals, or ancillary proceedings for claims and/or

defenses by and among any of the existing parties, regardless of whether such claims and/or

defenses are asserted in this litigation or otherwise.

       8.      Any party, and any nonparty producing Litigation Materials in this action, may

designate Litigation Materials, or portions thereof, as Confidential by marking them

“Confidential” on each page that contains protected material before producing them.



                                                  3
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 4 of 12 PageID #: 110



       9.      The failure to designate any Litigation Materials as Confidential before producing

them shall not waive a party’s or nonparty’s right to later so designate such Litigation Materials.

If Litigation Materials claimed to be Confidential are produced without that designation, such

Litigation Materials and all copies thereof shall be returned to the designating party for such

designation within three court days of any written notice requesting their return, or promptly

marked Confidential as requested by the designating person. The receiving party may challenge

the designation of the documents as provided in this Protective Order, but the inadvertent

production of Litigation Materials (including, without limitation, testimony) claimed to be

Confidential without that designation shall not constitute a waiver of confidentiality.

       10.     For deposition testimony, any party or nonparty may invoke the provisions of this

Protective Order by designating the Confidential portions of the deposition transcript as

Confidential during deposition by so stating on the record at the deposition. Failure to so

designate shall waive any right to designate any testimony at that deposition as Confidential.

Prior to the disclosure of Confidential information at any deposition, the court reporter recording

the same shall be furnished with a copy of this Protective Order by the party or nonparty

claiming confidentiality and shall be informed that testimony, exhibits and other Confidential

information may be disclosed only in accordance with the terms of this Protective Order. When

a transcript of the testimony is prepared, the court reporter shall place the following statement on

the cover of any transcript containing Confidential information: “This transcript contains

Confidential information subject to a Protective Order — pages ____ to ____ to be filed under

seal.” The court reporter shall place “This testimony has been designated Confidential pursuant

to Court Order” on each page of the transcript containing testimony designated at the deposition

as Confidential. No person shall be present during any portion of any deposition designated as



                                                 4
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 5 of 12 PageID #: 111



Confidential unless that person is an authorized recipient of Litigation Materials containing such

confidential information under the terms of this Protective Order. If a deposition is recorded on

video, the disc or flash drive shall be designated Confidential”.

       11.     The party or nonparty designating any Litigation Materials Confidential shall, in

the first instance, determine in good faith whether they contain Confidential information covered

by this Protective Order. All parties acknowledge that the designation of material as

Confidential is to be used sparingly in accordance with the holding in Pansy v. Borough of

Stroudsburg, 23 F. 3d 772 (3d Cir 1994) and its progeny. Another party may object in good faith

to the designation. Such objection shall be in writing, sent to the designating party, and shall

state the reasons for the objection and the purpose for which the objecting party intends to use

the Litigation Materials in question. The parties involved shall attempt to negotiate an informal

resolution of the dispute. If attempts at an informal resolution of any such dispute prove

unsuccessful, the objecting party may file with the Court a motion to remove the Confidential

designation of those Litigation Materials, including without limitation on the grounds that the

Litigation Materials are not properly subject to protection under applicable standards of Federal

Rule of Civil Procedure 26(c). Any Litigation Materials the designation of which are subject to

such dispute shall remain so designated and shall be treated in accordance with such designation

pending further order of the Court. The party asserting the entitlement of any such Litigation

Materials to protection shall on such motion bear the burden of establishing that the Litigation

Materials are entitled to such protection, including without limitation under Federal Rule of Civil

Procedure 26(c). Failure to challenge the designation shall not be construed as an admission that

the Litigation Materials were properly designated Confidential.




                                                 5
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 6 of 12 PageID #: 112



        12.     Litigation Materials designated or treated as Confidential, copies or extracts

therefrom and the information contained therein, may be disclosed, given, shown, made

available, or communicated to only the following (and then only for purposes of the prosecution

or defense of this litigation):

        (a)     The Court and its personnel;

        (b)     Court reporters and videographers who record depositions or other testimony in

this action;

        (c)     Outside and in-house counsel for the parties who are actively involved in the

prosecution or defense of this litigation, and their paralegal, secretarial and clerical assistants;

        (d)     The named parties, including any parties that may be added to this case after entry

of this Protective Order (provided, however, that any such new parties first execute a stipulation

with all parties agreeing to be bound by this Protective Order), and any corporate party’s officers

or employees who are actively assisting counsel in the defense of this action;

        (e)     Third-party consultants and independent experts to whom it is necessary that the

Litigation Materials be shown for purposes of assisting counsel in this litigation, but only after

such persons have completed the certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound;

        (f)     Witnesses at trial or in preparation for trial, or at a deposition in this litigation or

in preparation for such a deposition, and the counsel representing the witness in connection with

trial or such a deposition, but only to the extent that, and no sooner than, the disclosing counsel

determines in good faith that such disclosure is necessary for purposes of asking questions at trial

or the deposition or preparing therefor, but only after such persons have been asked, at least ten

days in advance of the proposed disclosure, to complete the certification contained in Attachment



                                                    6
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 7 of 12 PageID #: 113



A, Acknowledgment of Understanding and Agreement to Be Bound. Should the request be

refused or the certification otherwise not completed, the party proposing disclosure shall so

advise the disclosing party at least seven days in advance of the proposed disclosure, so that the

disclosing party may seek such relief as it may deem appropriate;

       (g)     Any individual or entity expressly named in the particular Litigation Material as

having authored, received, or having knowledge of the information contained in the Litigation

Materials, and counsel therefor;

       (h)     Independent contractors engaged in one or more aspects of organizing, copying,

imaging, filing, coding, converting, storing or retrieving data, documents or other information, or

designing programs for handling data connected with this litigation, including the performance

of such duties in relation to a computerized litigation support system, provided that such

contractors have policies and procedures in place prohibiting the disclosure of such data,

documents, or other information to non-parties and non-court personnel;

       (i)     The parties’ accountants, auditors, insurers/reinsurers (if any), together with such

insurers/reinsurers’ third-party service providers, actuaries or intermediaries or regulators, or as

required for tax, financial reporting, or governmental compliance purposes, or to transact the

business of insurance;

       (j)     Any other person upon the written agreement of the party or nonparty that

designated the Litigation Materials as Confidential (which agreement may, alternatively, be

recorded in a deposition or other transcript), or pursuant to court order after motion. All such

persons shall execute the certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound. The party producing the Confidential information

will not unreasonably withhold consent.



                                                  7
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 8 of 12 PageID #: 114



       13.     Nothing in this Protective Order shall prevent or otherwise restrict counsel from

rendering advice to their clients and, in the course thereof, relying generally on examination of

Confidential Litigation Materials; provided, that in rendering such advice and otherwise

communicating with such client, counsel shall not make any disclosure of the substance of

Litigation Materials so designated except as otherwise allowed in this Protective Order.

       14.     Nothing in this Protective Order shall impose any restrictions on the use or

disclosure by a party or nonparty of its own Litigation Materials as the party or nonparty deems

appropriate.

       15.     Other Proceedings. By entering this order and limiting the disclosure of

information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party

subject to this order who becomes subject to a motion to disclose another party’s information

designated “confidential” pursuant to this order shall promptly notify that party of the motion so

that the party may have an opportunity to appear and be heard on whether that information

should be disclosed.

       16.     In the event that Litigation Materials designated or treated as Confidential are

disclosed to someone not authorized to receive such information under this Protective Order,

counsel of record for the party making that disclosure shall, promptly upon learning of such

disclosure, give notice to the designating party or that party’s counsel and to the producing party

(if different) or that party’s counsel, and shall describe the circumstances surrounding the

unauthorized disclosure.

       17.     In the absence of written permission from the party or nonparty designating the

Litigation Materials as Confidential or a Court order secured after appropriate notice to all



                                                 8
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 9 of 12 PageID #: 115



interested parties, a party that seeks to file any Confidential Litigation Materials with the Court

must comply with any applicable orders, Local Rules, and Rules of the Federal Rules of Civil

Procedure and must cooperate with the designating party or nonparty to seek to enable the

Litigation Materials to be filed under seal (at the designating party or nonparty’s election),

including by giving reasonable advance notice of any intention to file the Litigation Materials

with the Court. Should the Court refuse to order any Litigation Materials designated as

Confidential sealed, the party seeking to file such materials with the Court may proceed with

filing the materials in the public record upon five court days’ notice to the other parties, unless

the Court has ordered otherwise. Any such delay in filing such materials shall not affect the due

dates of any related filings so long as an unredacted copy of the materials the Court has refused

to seal was timely served on all other parties subject to the motion or other proceeding in

question.

       18.     Before use or disclosure of any Litigation Materials designated Confidential in a

hearing or other courtroom proceeding, the party or nonparty who seeks to use or disclose the

material shall, to the extent reasonably practicable, provide reasonable notice to the designating

person, to give the designating person an opportunity to request that the Court take appropriate

action. However, the party or nonparty need not do so with respect to any Litigation Materials

designated Confidential that have been included in the briefing or other papers for the matter to

which the hearing or other courtroom proceeding pertains.

       19.     The limitations on the use and disclosure of Confidential Litigation Materials

shall survive the termination of this litigation. The Court will retain jurisdiction to enforce the

terms of this Protective Order after termination of this litigation, and any party or nonparty that




                                                  9
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 10 of 12 PageID #: 116



has produced Litigation Materials designated as Confidential shall have standing to enforce the

Protective Order.

       20.     Nothing herein shall preclude any party or both parties from applying to this

Court for an order modifying this Protective Order or shall otherwise preclude any modification

of this Protective Order by this Court.


Dated: July 8, 2019

PHILIPS GOLDMAN MCLAUGHLIN &                      MORGAN LEWIS & BOCKIUS LLP
HALL, P.A.
                                                  /s/ Jody C. Barillare
/s/ John C. Philips, Jr.                          Jody C. Barillare (No. 5107)
John C. Philips, Jr. (No. 110)                    The Nemours Building
David A. Bilson (No. 4986)                        1007 N. Orange Street, Suite 501
1200 North Broom Street                           Wilmington, DE 19801
Wilmington, DE 19806                              T | 302-574-3000
T | 302-655-4200                                  E | jody.barillare@morganlewis.com
E | jcp@pgmhlaw.com
E | dab@pgmhlaw.com                               John C. Goodchild, III (admitted pro hac vice)
                                                  1701 Market Street
CLYDE & CO US LLP                                 Philadelphia, PA 19103
Alexander R. Karam (admitted pro hac vice)        T | 215-963-5000
1775 Pennsylvania Avenue, NW, 4th Floor           E | john.goodchild@morganlewis.com
Washington, DC 20006
T | 202-747-5100                                  Su Jin Kim (admitted pro hac vice)
E | alex.karam@clydeco.us                         1701 Market Street
                                                  Philadelphia, PA 19103
Attorneys for Plaintiff Houston Casualty          T | 215-963-5000
Company                                           E | su.kim@morganlewis.com

COZEN O’CONNOR                                    Attorneys for Defendant BB&T Corporation

/s/ Barry M. Klayman
Barry M. Klayman (No. 3676)
1201 N. Market Street, Suite 1001
Wilmington, DE 19801
T | 302-295-2035
E | bklayman@cozen.com

Philip Kircher (admitted pro hac vice)
Matthew Bleich (admitted pro hac vice)


                                               10
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 11 of 12 PageID #: 117



Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, PA 19103
T | 215-665-4000
E | pkircher@cozen.com
E | mbleich@cozen.com

Attorneys for Plaintiffs-Intervenors
WSFS Financial Corporation and Wilmington
Savings Fund Society, FSB


IT IS SO ORDERED this _______________ day of ______________________, 2019.


                                       _________________________________________
                                       U.S. District Chief Judge Leonard P. Stark




                                            11
Case 1:18-cv-01472-LPS Document 27 Filed 07/08/19 Page 12 of 12 PageID #: 118



ATTACHMENT A

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

HOUSTON CASUALTY COMPANY,

               Plaintiff,

WSFS FINANCIAL CORPORATION and
WILMINGTON SAVINGS FUND SOCIETY,
                                                       C.A. No. 1:18-cv-01472-LPS
FSB,

               Plaintiffs-Intervenors,

        v.

BB&T CORPORATION,

               Defendant.

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

__________ in the above-captioned action and attached hereto, understands the terms thereof;

and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the Court

herein in matters relating to the Protective Order and understands that the terms of the Protective

Order obligate him/her to use documents designated “Confidential” in accordance with the

Protective Order solely for the purposes of the above captioned action, and not to disclose any

such documents or information derived directly therefrom to any other person, firm or concern.

Name:

Job Title:

Employer:

Business Address:

Dated: ___________________________            _____________________________________
                                              [Print name]

                                                12
